DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-11 and 13-23 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1-4, 6-11 and 13-23 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 18 November 2020 as they apply to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered.  On page 11 of the remarks, Applicant’s representative appears to argue that the Arya reference does not disclose providing search results that identify actions that are available within the database system, as recited in part in the newly amended claim limitations of the independent claims.  Further, Applicant’s representative points to the specification as providing examples of actions that are available and on page 11 of the remarks states, “An action may pertain to specific database record(s).  For example, an action may enable a particular database record to be viewed, modified, or deleted.”  Lastly, Applicant’s representative argues that newly added dependent claims 21-23 further detail the user actions detailed above and are not disclosed by the Arya reference.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. U.S. Pub. No. 2017/0371925 (hereinafter “Arya”) in view of Greenwood U.S. Patent No. 7,461,077 (hereinafter “Greenwood”).
Regarding independent claim 1, Arya discloses:
A system comprising: a database system implemented using a server system, the database system configurable to cause: providing a graphical user interface (GUI) including a search input interface element for display by a client device; processing an indication of user input received via the search input interface element (Arya at paragraph [0017] discloses a front end layer comprising a user interface module in communication with a plurality of client devices configured to receive input from a client as well as presenting data to a client, Arya at paragraph [0018] discloses a data layer comprising a plurality of databases storing member profiles, company profiles and social graph information, Arya at paragraphs [0022] and [0024] discloses an application logic layer comprising a query structuring system that handles user queries.)

searching a plurality of sources to identify a set of search results based, at least in part, on the indication of the user input and a user profile of a user of the client device, the user profile indicating at least one of: a role of the user within an organization of users of the database system, membership of the user in a group of users within the organization of users of the database system, ownership of the user of one or more database records, a history of interaction of the user with one or more database records, a history of interaction of the user with one or more users within the organization of users of the database system, or a history of interaction of the user with one or more groups of users within the organization of users of the database system, or a history of interaction of the user with one or more applications of the database system (Arya at paragraph [0013] discloses in part, “In various embodiments, a system generates a data structure for a query that captures a holistic representation of a search intent, taking into account query understanding, query rewriting, and query ranking…As a result, the data structure is an intermediate data structure representation that allows flexibility of representing different types of information, including input query intent and personal information of the user.”  Additionally, Arya at paragraph [0019] discloses in part, “…when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birth date), gender, interests, contact information, home town, address, the names of the member's spouse and/or family members, educational background (e.g., schools, majors, etc.), current job title, job description, industry, employment history, skills, professional organizations, interests, and so on. This information is stored, for example, as profile data in the database 128.”   Arya at paragraph [0021] discloses in part, “As members interact with various applications, content, and user interfaces of the social networking system 120, information relating to the member's activity and behavior may be stored in a database, such as the database 132.”  Lastly, Arya at paragraph [0024] discloses in part, “The query retrieval process includes 1) query understanding, where the system attempts to determine what the user intends to find by mapping each interpretation of the query to its corresponding category, 2) query rewriting, where the input query is rewritten to match the backend database in order to allow for correct document retrieval, and 3) ranking, where the documents are ranked in the most relevant order.”)

providing, for display by the client device in proximity to the search input interface element, a set of items, where each item in the set of items is user-selectable and corresponds to a different search result in the set of search results…(Arya at paragraphs [0033] – [0034] discloses presenting to a user, in relation to an input and the confidence interval related to the determined intent of the user 75% of the results as it relates Oracle the company and 25% of the results as it relates to Oracle as a skill.  Additionally, Arya at paragraph [0050] discloses providing user selectable search results.) 

While Examiner is of the position that the search results returned in Arya and displayed to a user, are items that have an identifiable action of being able to be clicked on and viewed (See Arya at paragraph [0050]), and is consistent with the specification of the present application at paragraph [0142] reciting a user action related to viewing an existing database record, Arya does not explicitly disclose, …at least one search result in the set of search results identifying a corresponding action available within the database system.
However, Greenwood teaches Column 8, Lines 54-62 teaches in part, “…an apparatus for representing data on a display, the apparatus comprising: means for querying a data source to obtain data comprising a first data record; means for presenting the first data record on the display as a data field; and means for presenting on the display a record handle for manipulation by a user of the first data record, said record handle being operative to track the state of said first data record and being capable of performing actions on said first data record…”  Additionally, Greenwood at Column 16, lines 53-55 teaches, “Preferably, the method further comprises: upon activation of a menu associated with the record handle by a user, revealing record handle actions available to the user.”
Both the Arya reference and the Greenwood reference, in the portions cited by the Examiner, relate to the field of endeavor of querying database records and returning and presenting results.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the presenting of user selectable, database record query results as disclosed in Arya with the presenting of a database record including a record handle operative to allow a user to perform an action on a record as taught in Greenwood to facilitate in “…use of a grid control for handling the organization of these records and icons, and ways of programming the records, graphical elements and grids for effective data access and modification.” (See Greenwood at Column 6, lines 27-30).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Arya discloses:
resolving the user input based, at least in part, on the user profile; wherein searching is performed based, at least in part, on a result of resolving the user input (Arya at paragraph [0030] discloses in part, “The scoring module 230 is configured to determine a confidence score associated with each possible interpretation of the input query. An input query may have inherent semantic ambiguities and synonyms associated to some of the terms within the query. The data structure encapsulates all possible interpretations of the existing ambiguities and synonyms and assign a confidence score associated with each possible interpretation… The confidence score is calculated based on machine learning models of two types of training data set, including past activities of all members from database 132 and the profile data of all members on the database 128.”)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Arya discloses:
each item of the set of items corresponding to at least one object of one of a plurality of object types, the plurality of object types including at least one of: an application of the database system, a database record of the database system, a database record of a particular record type, an action to be performed with respect to at least one database record of the database system, or a calendar entry in a calendar of the database system (Arya at paragraph [0024] discloses in part, “The query retrieval process includes 1) query understanding, where the system attempts to determine what the user intends to find by mapping each interpretation of the query to its corresponding category, 2) query rewriting, where the input query is rewritten to match the backend database in order to allow for correct document retrieval…”  Examiner is interpreting the bolded portion of text as reading on database records.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Arya discloses:
the database system further configurable to cause: providing an indication of one or more assumptions or features used to search the plurality of sources; processing an indication of second user input pertaining to the assumptions or features used to search the plurality of sources; and searching a second plurality of sources based, at least in part, on the indication of the second user input pertaining to the assumptions or features used to search the plurality of sources (Arya at paragraph [0036] discloses in part, “In some implementations, the presentation module 260 is configured to present query rewriting recommendations to the user, present search results according to its ranked order, present a reason associated with why the query result is being presented (e.g., such as a shared connection), and present the search results with category selected highlighting. In some embodiments, where there are ambiguities associated with a term, the interpretation associated with retrieving a result is shown to the user.”  Additionally, Arya at paragraph [0034] discloses in part, “In some embodiments, the rewritten query is presented to the user and the user may alter the input query to clarify the ambiguity. In some embodiments, any clarification added by the user subsequent to the initial query is added to the existing generated data structure. For instance, continuing with the above example, the user's initial query is "software engineer oracle." Subsequently, after a search result is returned for that initial query, the user may add in the term "company" resulting in the second query "software engineer oracle company" to clarify the ambiguity between oracle the skill or oracle the company.”)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Arya discloses:
wherein searching is further performed based, at least in part, on one or more additional user profiles, each of the additional user profiles pertaining to a corresponding additional user, the additional user being a member of the group or another user within the organization (Arya at paragraph [0021] discloses in part, “Membership in a group, a subscription or following relationship with a company or group, as well as an employment relationship with a company, are all examples of different types of relationships that may exist between different entities, as defined by the social graph and modeled with social graph data of the database 130.”  Additionally, Arya at paragraph [0022] discloses user searching for other users.)

Regarding independent claim 8, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 2.

Regarding dependent claim 11, all of the particulars of claim 8 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 4.

Regarding dependent claim 13, all of the particulars of claim 8 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 6.

Regarding dependent claim 20, all of the particulars of claim 15 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 7.

Regarding dependent claim 21, all of the particulars of claim 15 have been addressed above.  Additionally, Arya as modified with Greenwood discloses:
the indication of user input indicating a request for available actions within the database system (Greenwood at Column 16, lines 53-55 teaches, “Preferably, the method further comprises: upon activation of a menu associated with the record handle by a user, revealing record handle actions available to the user.”

Regarding dependent claim 23, all of the particulars of claim 15 have been addressed above.  Additionally, Arya as modified with Greenwood discloses:
the action being executable in relation to one or more database records of the database system (Greenwood teaches Column 8, Lines 54-62 teaches in part, “…presenting on the display a record handle for manipulation by a user of the first data record, said record handle being operative to track the state of said first data record and being capable of performing actions on said first data record…”)

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arya in view of Greenwood in further view of Stuttle et al. U.S. Pub. No. 2014/0171133 (hereinafter “Stuttle”).
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Arya at paragraph [0019] discloses birthdate information being included in a members profile, and Arya at paragraph [0030] discloses using a member’s profile information to resolve ambiguity in a user’s query, Arya does not explicitly disclose:
resolving the user input based, at least in part, on at least one of: a calendar of the user or a context of the GUI; wherein searching is performed based, at least in part, on a result of resolving the user input.
However, Stuttle at paragraph [0067] teaches applying contextual information in the formation of a query response, more specifically, “At 706, responsive to the querying, context pertinent information may be received (e.g., by the first device 110) based on one or more of a call list, a calendar database, global positioning system (GPS) data, and a database of stored context pertinent responses.”
Both the Arya reference and the Stuttle reference, in the portions cited by the Examiner, relate to the field of endeavor of clarifying query user intent using contextual data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of social graph and profile information to clarify ambiguity in a user query as disclosed in Arya with the collection of contextual data for a calendar database taught in Stuttle to facilitate in formation of a query response (See Stuttle at paragraph [0067]).

Regarding dependent claim 10, all of the particulars of claim 8 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 3.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 3.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arya in view of Greenwood in further view of Forstall et al. U.S. Pub. No. 2010/0325100 (hereinafter “Forstall”).
Regarding dependent claim 22, all of the particulars of claim 15 have been addressed above.  Arya as modified with Greenwood does not disclose:
the indication of user input comprising a particular set of characters that indicate a request for available actions within the system.
However,  Forstall at paragraphs [0046] – [0052] teaches parsing a user search input for substantive triggers, including special characters that can trigger actions as it relates to a database system.
Both the Arya reference and the Forstall reference, in the portions cited by the Examiner, relate to the field of endeavor of parsing user queries and returning results.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the user search inputs disclosed in Arya with the substantive triggers taught in Forstall to facilitate in increase efficiency in search queries (See Forstall at paragraph [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154